Citation Nr: 0943843	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an initial evaluation beyond 10 percent 
for a cervical spine disorder. 

4.  Entitlement to an initial evaluation beyond 20 percent 
for a low back disorder. 

5.  Entitlement to an initial evaluation beyond 10 percent 
for a left foot disability.  

6.  Entitlement to an initial compensable evaluation for a 
left ankle disorder. 

7.  Entitlement to an initial compensable evaluation for a 
right ankle disorder. 

8.  Entitlement to an initial compensable evaluation for 
hearing loss.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 
1980 to January 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2009, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for right hip 
disorder, entitlement to service connection for sleep apnea, 
entitlement to an initial evaluation beyond 10 percent for a 
cervical spine disorder, entitlement to an initial evaluation 
beyond 20 percent for a low back disorder, entitlement to an 
initial evaluation beyond 10 percent for a left foot 
disability, entitlement to an initial compensable evaluation 
for a left ankle disorder, and entitlement to an initial 
compensable evaluation for a right ankle disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The Veteran's current hearing impairment for his service-
connected bilateral hearing loss has not been documented on 
audiometric evaluation to be at levels supporting a 
compensable rating at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
Veteran's service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.22, 4.85 and Diagnostic Code 6100 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's hearing loss claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records and private 
treatment records with the file and he was afforded VA 
examinations.  Further, he was provided with a Board hearing 
on this issue in August 2009.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  While the Board is remanding other issues for 
additional records, there is nothing in the record to show 
that these records refer to the Veteran's hearing loss by way 
of examination.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of this issue that has not 
been obtained.  Therefore, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir.  2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the Board acknowledges that although the VA 
examinations contain a thorough audiological examination, 
including both audiogram testing and speech recognition 
testing using Maryland CNC tests, the examinations do not 
specifically address the functional effects of the Veteran's 
hearing loss, as contemplated by Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  See also 38 C.F.R. § 4.10 (2009).  
The Board concludes, however, that there is no need to remand 
this case to provide another VA examination.  In that 
connection, the Board notes that the Veteran reported in 
October 2008 that he has difficulty understanding speech in 
all situations.  And in December 2008, he noted the greatest 
difficulty was understanding conversation in the presence of 
noise.  At his hearing before the undersigned, the Veteran 
discussed the functional effects of his hearing loss.  For 
example, he reported having problems hearing even with 
hearing aids.  He stated that he teaches first responders and 
that he cannot hear the alarms without his hearing aids.  The 
record adequately addresses the overall picture of the 
functional effects presented by the Veteran's hearing loss 
over the course of the appeal. Therefore, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the record and there is sufficient 
evidence of record for the Board to consider whether referral 
for an extra-schedular rating is warranted.   In all, the 
duty to assist has been fulfilled.



Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, as is the 
case here, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2009).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id. Hearing tests will be 
conducted without hearing aids, and the results of above- 
described testing are charted on Table VI and Table VII.  See 
38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86. When the pure tone threshold at each of the  
four specified frequencies (1000, 2000, 3000, and 4000 Hertz)  
is 55 decibels or more, the rating specialist will determine  
the Roman numeral designation for hearing impairment from  
either Table VI or Table VIA, whichever results in the higher  
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86 (b).

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
55
40
LEFT
5
5
15
50
55







Speech audiometry revealed speech recognition ability of 100 
percent in the right and in the left ears.  This results in 
Level I hearing in both ears.  

VA outpatient records beginning in 2004 to 2009 have been 
reviewed.  They show that in May 2008, the Veteran was 
evaluated and hearing aids were recommended.  

On the authorized audiological evaluation in December 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
55
LEFT
20
20
45
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
This results in Level I hearing in both ears.  

These results merit a 0 percent rating using Table VI for the 
entire appeal period.  Table VIA is not available to the 
Veteran for either ear because 1) pure tone threshold is not 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, and 2) his pure tone threshold is not 55 decibels 
or more at each of 1000, 2000, 3000, and 4000 Hertz. 

The Veteran asserts that since his hearing is worse, his 
rating should be increased.  But while some data from the 
recent test shows that the levels have increased from the 
test in October 2004, when the audiometry test results are 
applied to the regulation that governs the disability 
ratings, the schedular criteria for a compensable rating have 
not been met at any time during the appeal period.  

The Board has reviewed the VA outpatient treatment records 
dated from 2004 to 2009, as well as the above noted 
audiometric reports, and none show that his hearing merits 
more than a noncompensable evaluation.  And although the 
medical records reflect that the Veteran uses hearing aids, 
hearing tests for compensation purposes are conducted without 
hearing aids, and the results of above-described testing are 
charted on Table VI and Table VII.  While the Veteran is 
competent to state that his hearing has worsened, as a lay 
person, the Veteran is not competent to present an opinion as 
to the medical severity of his hearing disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  

Although the Veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a rating in excess of 0 percent during the entire 
appeal period, the Veteran's claim for a higher rating for 
bilateral hearing loss is denied.  

The doctrine of reasonable doubt does not change that result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  But reasonable doubt does not exist 
concerning the objective data of the hearing tests.  When 
that data is applied against the tables in the regulations, 
the resulting disability rating is incontrovertible.  No 
increase is warranted here.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App.  
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's hearing loss disability causes impairment of 
hearing acuity.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.  


ORDER

A compensable initial rating for hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In an April 2009 rating decision, the RO denied the Veteran's 
claim for service connection for sleep apnea.  Although the 
Veteran submitted a statement in June 2009 expressing 
disagreement with that decision, it appears that no 
subsequent statement of the case was ever issued with regard 
to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 
240 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the Veteran files a timely 
substantive appeal.  The Board's actions regarding this issue 
are taken to fulfill the requirements of the Court in 
Manlincon.

The Veteran seeks service connection for a right hip 
disorder.  At his August 2009 hearing before the undersigned, 
he stated that he has a right hip disorder that is secondary 
to his service-connected back disorder.  VA's duty to assist 
a claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  This theory of entitlement has not been 
addressed by the RO.  Additionally at his hearing before the 
undersigned, he stated that he received an injection for his 
hip and had X-rays done the week prior to his hearing.  
Records of this treatment are not in the file.  

The Veteran seeks higher initial ratings for his service-
connected cervical spine disorder, low back disorder, left 
leg disorder, and right and left ankle disorders.  As to the 
neck and back disorders, at his hearing before the 
undersigned in August 2009, he testified that his neck 
disorder and his back disorder had worsened.  The most recent 
VA orthopedic examination for the Veteran's low back was 
performed in April 2005.  The Veteran also stated that he had 
been receiving spinal blocks from Tennessee Valley Pain 
Associates in 2007 and 2008, as well as an MRI in 2008 for 
his back and neck, and that those records are not in the 
file.  He also reported that he was going to a chiropractor, 
Bailey Chiropractic.  Records currently in the file from that 
provider are dated in 2003.  

The Veteran has testified that his left foot disorder 
involves neurological impairment.  An October 2006 NCS-EMG 
shows evidence of neuropathy.  The Veteran was last examined 
by VA for his left foot fracture in August 2006.  The claims 
file and medical records were not available for review.  No 
neurological findings were noted.  The Veteran has not 
undergone a VA neurological examination to evaluate his left 
leg fracture.  

The Veteran has also testified that he had X-rays of his 
ankles done two weeks prior to his hearing and treatment at 
the podiatry clinic.  These records have not been associated 
with the claims file. 

VA is required to make reasonable efforts to help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The most recent VA 
treatment records in the file are dated in March 2009.  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA medical records pertaining to 
the Veteran that are dated from March 2009 to the present.  
Also when the VA is put on notice of the existence of private 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992). T

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

The Veteran underwent a VA cervical spine examination in 
August 2009,  The RO has not issued a supplemental statement 
of the case on this issue, as required under 38 C.F.R. §§ 
19.31 and 19.37 (2009).  That omission must be rectified on 
remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand. Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, implementing regulations, 
interpretative precedent Court 
decisions, and any other applicable 
legal precedent.  In particular, the 
Veteran should be informed of how to 
establish his claim of secondary 
service connection for a right hip 
disorder under 38 C.F.R. § 3.310.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain copies of all treatment records 
for the Veteran dated from March 2009 to 
the present. All efforts to obtain the 
records should be fully documented and if 
these records are unavailable, the RO 
should so state.  

3.  Contact the Veteran and request 
complete information regarding any 
private treatment he has received for the 
disabilities at issue here.  This should 
include information regarding treatment 
at Bailey Chiropractic and Tennessee 
Valley Pains Associates.  
The RO should attempt to obtain a copy of 
all medical treatment records pertaining 
to the Veteran that are not already of 
record. The RO should also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course 
of the remand, provided that the Veteran 
completes the required authorization 
forms.
4.  Schedule the Veteran for VA 
orthopedic and neurological examinations.  
The claims file and a copy of this remand 
must be made available to the examiner(s) 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies, including X-rays should be 
accomplished.  

The orthopedic examiner should on 
evaluating the Veteran's cervical spine 
disorder, low back disorder, right hip 
and bilateral ankle disorders, note the 
range of motion for each disorder in 
degrees.  The physician should render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbar spine, cervical spine or ankles 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The clinician should discuss any 
muscular, neurological, or postural 
abnormalities noted.  The examiner should 
indicate after the examining the left leg 
fracture if the residuals are moderate, 
moderately severe or severe.   

The neurological examination should note 
all neurological findings documented as 
to the neck, back, left leg and left and 
right ankles.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached.  As to the right hip disorder, 
the examiner should indicate the etiology 
of any right hip disorder found to 
include whether it is at least as likely 
as not that any right hip disorder found 
is related to the Veteran's service or is 
due to or aggravated by his service-
connected disability(s).  

5.  Following completion of the above, 
the claims should be readjudicated.  The 
Veteran should be issued a statement of 
the case (SOC) on the issue of 
entitlement to service connection for 
sleep apnea.  The appellant should be 
notified that if he wants to appeal, he 
has to submit a substantive appeal within 
60 days of the SOC. If, and only if, the 
appellant completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board. 

As to the remaining issues, if any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case which includes the 
laws and regulations regarding secondary 
service connection and addresses the 
August 2009 VA examination report noted 
above, and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


